Name: Commission Regulation (EC) No 2284/1999 of 28 October 1999 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities 29. 10. 1999L 279/40 COMMISSION REGULATION (EC) No 2284/1999 of 28 October 1999 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira; Whereas Annex II to Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk prod- ucts and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 1338/1999 (6), fixes the aid for milk products; Whereas Commission Regulation (EC) No 2283/1999 of 28 October 1999 fixing the export refunds on milk and milk products (7), fixes the refunds on those products; whereas Annex II to Regulation (EEC) No 2219/92 should be adapted to take account of those adjustments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 29 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 1. (2) OJ L 76, 13.3.1998, p. 6. (3) OJ L 179, 1.7.1992, p. 6. (4) OJ L 238, 23.9.1993, p. 24. (5) OJ L 218, 1.8.1992, p. 75. (6) OJ L 159, 25.6.1999, p. 20. (7) See page 32 of this Official Journal. EN Official Journal of the European Communities29. 10. 1999 L 279/41 (in EUR/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ANNEX ANNEX II 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter: 0401 10  Of a fat content, by weight, not exceeding 1 %: 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 9000 2,327 0401 10 90   Other 0401 10 90 9000 2,327 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 %:   Not exceeding 3 %: 0401 20 11    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 9100 2,327  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 9500 3,597 0401 20 19    Other:  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 9100 2,327  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 9500 3,597   Exceeding 3 %: 0401 20 91    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight, not exceeding 4 % 0401 20 91 9100 4,551  Of a fat content, by weight, exceeding 4 % 0401 20 91 9500 5,302 0401 20 99    Other:  Of a fat content, by weight, not exceeding 4 % 0401 20 99 9100 4,551  Of a fat content, by weight, exceeding 4 % 0401 20 99 9500 5,302 0401 30  Of a fat content, by weight, exceeding 6 %:   Not exceeding 21 %: 0401 30 11    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight:  Not exceeding 10 % 0401 30 11 9100 6,803  Exceeding 10 % but not exceeding 17 % 0401 30 11 9400 10,50  Exceeding 17 % 0401 30 11 9700 15,77 0401 30 19    Other:  Of a fat content, by weight:  Not exceeding 10 % 0401 30 19 9100 6,803  Exceeding 10 % but not exceeding 17 % 0401 30 19 9400 10,50  Exceeding 17 % 0401 30 19 9700 15,77   Exceeding 21 % but not exceeding 45 %: EN Official Journal of the European Communities 29. 10. 1999L 279/42 (in EUR/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0401 30 31    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 31 9100 38,32  Exceeding 35 % but not exceeding 39 % 0401 30 31 9400 59,85  Exceeding 39 % 0401 30 31 9700 66,00 0401 30 39    Other:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 39 9100 38,32  Exceeding 35 % but not exceeding 39 % 0401 30 39 9400 59,85  Exceeding 39 % 0401 30 39 9700 66,00   Exceeding 45 %: 0401 30 91    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 91 9100 75,22  Exceeding 68 % but not exceeding 80 % 0401 30 91 9400 110,55  Exceeding 80 % 0401 30 91 9700 129,01 0401 30 99    Other:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 99 9100 75,22  Exceeding 68 % but not exceeding 80 % 0401 30 99 9400 110,55  Exceeding 80 % 0401 30 99 9700 129,01 ex 0402 Skimmed-milk powder of a fat content, by weight, not exceeding 1,5 % 0402 10 11 9000 0402 10 19 9000 ( 13) 85,50 ex 0402 Whole milk powder of a fat content, by weight, not exceeding 27 % 0402 21 11 9900 0402 21 19 9900 ( 13) 116,70 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 11 % 0402 21 11 9200 (13) 85,50  Exceeding 11 % but not exceeding 17 % 0402 21 11 9300 (13) 102,98  Exceeding 17 % but not exceeding 25 % 0402 21 11 9500 (13) 108,49  Exceeding 25 % 0402 21 11 9900 (13) 116,70     Other: 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 %:  Not exceeding 17 % 0402 21 19 9300 (13) 102,98  Exceeding 17 % but not exceeding 25 % 0402 21 19 9500 (13) 108,49  Exceeding 25 % 0402 21 19 9900 (13) 116,70 EN Official Journal of the European Communities29. 10. 1999 L 279/43 (in EUR/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ex 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 10  Butter:   Of a fat content, by weight, not exceeding 85 %:    Natural butter: 0405 10 11     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 11 9500 176,10       Of 82 % or more 0405 10 11 9700 180,50 0405 10 19     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 19 9500 176,10       Of 82 % or more 0405 10 19 9700 180,50 0405 10 30    Recombined butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 30 9100 176,10       Of 82 % or more 0405 10 30 9300 180,50     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 30 9500 176,10       Of 82 % or more 0405 10 30 9700 180,50 0405 10 50    Whey butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 50 9100 176,10       Of 82 % or more 0405 10 50 9300 180,50     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 50 9500 176,10       Of 82 % or more 0405 10 50 9700 180,50 0405 10 90   Other 0405 10 90 9000 187,10 ex 0405 20  Dairy spreads: 0405 20 90   Of a fat content by weight of more than 75 % but less than 80 %:    Of a fat content by weight:     Of more than 75 % but less than 78 % 0405 20 90 9500 165,09     Of 78 % or more 0405 20 90 9700 171,69 0405 90  Other: 0405 90 10   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5 %: 0405 90 10 9000 228,00 0405 90 90   Other 0405 90 90 9000 180,50 EN Official Journal of the European Communities 29. 10. 1999L 279/44 (in EUR/100 kg weight, if no other indication) Additional requirements for using the product code CN code Description of goods Maximum water content in product weight (%) Minimum fat content in the dry matter (%) Product code Notes Amount of aid ex 0406 Cheese and curd (3): ex 0406 90 23    Edam 47 40 0406 90 23 9900 (3) 103,92 ex 0406 90 25    Tilsit 47 45 0406 90 25 9900 (3) 102,80 ex 0406 90 76        Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Samsoe:         Of a fat content, by weight, in the dry matter of 45 % or more but less than 55 %:          Of a dry matter content, by weight, of 50 % or more but less than 56 % 50 45 0406 90 76 9300 (3) 96,98          Of a dry matter content, by weight, of 56 % or more 44 45 0406 90 76 9400 (3) 108,62         Of a fat content, by weight, in the dry matter of 55 % or more 46 55 0406 90 76 9500 (3) 102,45 ex 0406 90 78        Gouda:         Of a fat content, by weight, in the dry matter of less than 48 % 50 20 0406 90 78 9100 (3) 102,26         Of a fat content by weight, in the dry matter of 48 % or more but less than 55 % 45 48 0406 90 78 9300 (3) 105,98         Other 45 55 0406 90 78 9500 (3) 104,35 ex 0406 90 79        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 56 40 0406 90 79 9900 (3) 86,27 ex 0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 44 44 0406 90 81 9900 (3) 108,62 ex 0406 90 86         Exceeding 47 % but not exceeding 52 %:          cheeses produced from whey 0406 90 86 9100           Other, of a fat content, by weight, in the dry matter:           Of less than 5 % 52 0406 90 86 9200 (3) 102,23           Of 5 % or more but less than 19 % 51 5 0406 90 86 9300 (3) 103,32           Of 19 % or more but less than 39 % 47 19 0406 90 86 9400 (3) 108,62           Of 39 % or more 40 39 0406 90 86 9900 (3) 117,90 ex 0406 90 87         Exceeding 52 % but not exceeding 62 %:          cheeses produced from whey, except for Manouri 0406 90 87 9100           Other, of a fat content, by weight, in the dry matter:           Of less than 5 % 60 0406 90 87 9200 (3) 85,19           Of 5 % or more but less than 19 % 55 5 0406 90 87 9300 (3) 94,89           Of 19 % or more but less than 40 % 53 19 0406 90 87 9400 (3) 96,33 EN Official Journal of the European Communities29. 10. 1999 L 279/45 (in EUR/100 kg weight, if no other indication) Additional requirements for using the product code CN code Description of goods Maximum water content in product weight (%) Minimum fat content in the dry matter (%) Product code Notes Amount of aid ex 0406 90 87           Of 40 % or more: (cont'd.)            Idiazabal, Manchego and Roncal manufactured exclusively from sheep's milk 45 45 0406 90 87 9951 (3) 106,68            Maasdam 45 45 0406 90 87 9971 (3) 106,68            Manouri 43 53 0406 90 87 9972 (3) 45,63            Hushallsost 46 45 0406 90 87 9973 (3) 104,74            Murukoloinen 41 50 0406 90 87 9974 (3) 113,19            Other: 47 40 0406 90 87 9979 (3) 103,92 ex 0406 90 88         Exceeding 62 % but not exceeding 72 %:          cheese produced from whey 0406 90 88 9100           Other:           Other:            Of a fat content, by weight, in the dry matter:             Of 10 % or more but less than 19 % 60 10 0406 90 88 9300 (3) 83,50 (3) In the case of cheese presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted. (13) Where the product contains non-lactic matter, the non-lactic matter is not to be taken into account for the purposes of calculating the aid. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter has been added and, where this is the case, the maximum content by weight of the non-lactic matter added per 100 kilograms of finished product.